Citation Nr: 0517474	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  99-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


	WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from November 1969 to July 
1972.  He died in February 1999 at the age of 49.  The 
appellant is his surviving spouse.

In March 1999, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
together with her claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  The May 1999 rating decision denied 
both claims.  The appellant disagreed with the May 1999 
rating decision and initiated this appeal.  The appeal was 
perfected by the appellant's timely submission of her 
substantive appeal (VA Form 9) in October 1999.  The 
appellant testified at a personal hearing at the RO in 
February 2000.

In September 2003, the Board remanded the case for the 
purpose of obtaining additional medical records and obtaining 
a medical opinion from a VA physician.  After the additional 
development requested by the Board was accomplished, the RO 
again denied the appellant's claims in a March 2005 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

Issue not on appeal

A February 2003 rating decision denied the appellant's claim 
for death benefits under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  To the Board's knowledge, the appellant has not 
disagreed with that decision, and that issue is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran died in February 1999 at the age of 49; his 
death certificate lists the immediate cause of death as 
chronic renal failure, which was due to Wegener's 
granulomatosis.  No autopsy was performed.  

2.  At the time of his death, the veteran was service 
connected for impairment of the left femur, rated as 30 
percent disabling; residuals of a right femur fracture with 
shortening of the right leg, rated as 20 percent disabling; 
instability and loss of range of motion of the right knee, 
rated as 10 percent disabling; chronic low back pain with 
slight loss of motion, rated as 10 percent disabling; 
impairment of the right hip, rated as 10 percent disabling; 
and subcapsular cataracts, rated as noncompensably disabling.  
The veteran was also in receipt of a total disability rating 
based upon individual unemployability (TDIU), effective 
December 11, 1995.

3.  The medical evidence of record supports the conclusion 
that the veteran's death was not related to his military 
service or to any incident thereof.

4.  Under VA rating decisions made during the veteran's 
lifetime, he did not have a disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war, and he died more than 5 years after his 
separation from service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2004).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. § 
1310.  In support of her claim, the appellant has forwarded 
multiple contentions as to why the veteran's death is 
purportedly related to his military service.  She testified 
at her personal hearing at the RO in February 2000 that the 
veteran had Wolff-Parkinson-White syndrome prior to service 
that was aggravated by service, and eventually contributed to 
his renal failure and subsequent demise.  See hearing 
transcript, p. 4.  She also claims that the veteran had 
progressive symptoms, as early as 1973 or 1974, including an 
accelerated heart rate, which led to his death.  See hearing 
transcript, p. 14.  She has further contended that the 
veteran's Wegener's granulotmatosis was an ongoing disease 
process since service, and in a November 2000 statement 
contended that the veteran showed early signs of hypertension 
on separation from service and that such contributed to his 
renal failure.  

Alternatively, the appellant seeks DIC benefits pursuant to 
38 U.S.C.A. § 1318.  

Throughout the course of this appeal, the appellant has also 
advanced alternative multiple contentions to the effect that 
the veteran's death was related to VA medical treatment.  See 
38 U.S.C.A. § 1151(West 2002).  However, as stated in the 
Introduction, the appellant has not disagreed with the RO's 
February 2003 denial of her § 1151 claim, and the issue is 
therefore not currently before the Board.  Accordingly, the 
Board will limit its analysis below to her contentions 
regarding service connection for the cause of the veteran's 
death and entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002).  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the September 1999 statement of the case 
(SOC) and the March 2005 SSOC of the pertinent law and 
regulations (including those pertinent to service connection 
for the cause of the veteran's death), of the need to submit 
additional evidence on her claims, and of the particular 
deficiencies in the evidence with respect to her claims.  

More significantly, letters were sent to the appellant in 
June 2003, March 2004, and August 2004, which were 
specifically intended to address the requirements of the 
VCAA.  The June 2003 letter from the RO specifically notified 
the appellant that to "support your claim for Dependency and 
Indemnity Compensation (DIC) benefits, the evidence must show 
that . . . 1. [t]he veteran died while on active duty, OR 2. 
[t]he veteran died from a service-related injury or disease, 
OR 3. [t]he veteran died from an injury or disease that was 
not related to service, but was totally disabled due to a 
service-related injury . . . for at least 10 years 
immediately before death, OR since the veteran's release from 
active duty, if the veteran was released at least five years 
before death, OR for at least one year before death if the 
veteran was a former prisoner of war who died after September 
30, 1999" (emphasis in original). 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the June 
2003 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including "State or local 
governments, private doctors and hospitals or current or 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2003 letter notified the appellant that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  The March 
2004 letter also instructed the appellant to "complete and 
sign a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each non-VA doctor and medical care facility that treated you 
for your disorder . . . [y]ou must include the complete name 
and address of each doctor and medical facility and the 
approximate dates of treatment so we can request your 
records"  (emphasis in original).  Moreover, the March 2004 
letter informed the appellant that if the veteran has 
"received any treatment from VA (sic) medical facility, 
please provide the name and location of the facility and the 
approximate dates of treatment on the enclosed VA Form 21-
4138, Statement in Support of Claim" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2004 letter included notice that "if there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided with 
notice of the VCAA prior to the initial adjudication of her 
claim in May 1999.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that such action was a 
practical and legal impossibility because the initial 
adjudication of the claim in May 1999 predated the enactment 
of the VCAA in November 2000.  VA's General Counsel has 
determined that failure to provide VCAA notice in such 
circumstances does not constitute error.  See VAOPGCPREC 7-04 
[failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error].  Following VCAA notice 
compliance action, the claim was readjudicated, and an SSOC 
was provided to the appellant in March 2005.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
appellant in proceeding to consider her claims on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  As has been 
noted in the Introduction, the Board remanded this case so 
that additional medical evidence could be obtained.  This has 
been accomplished.  The evidence of record includes service 
medical records, extensive treatment records from Cox 
Hospital, St. John's Hospital, and the Columbia, Missouri VA 
Medical Center (VAMC), as well as an opinion from a VA 
medical reviewer dated in December 2004.  The appellant and 
her representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claims, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  She testified at a personal hearing at the 
RO in February 2000.  The appellant indicated in her 
substantive appeal that she did not want a hearing before the 
Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual Background

The veteran's service medical records are pertinently 
negative for complaint or treatment of a kidney disorder of 
any kind, including Wegener's granulomatosis.  Service 
medical records are also negative for complaint or treatment 
of a cardiovascular condition.  No diagnosis of hypertension 
or Wolff-Parkinson-White syndrome was made during service and 
the veteran was not treated for tachycardia during his time 
in the military.  On separation in July 1972, the veteran's 
heart and vascular system were characterized as "normal."  
Blood pressure was 142/84. 

Following the veteran's separation from service in July 1972, 
there is no medical evidence of record until May 1977, at 
which time the veteran reported to Cox Hospital with 
complaints of heart palpitation, nausea, and vomiting.  These 
records also report a previous episode of heart palpitations 
in November 1975.  The veteran sought treatment for similar 
symptoms again in September 1977, at which time a diagnosis 
of supraventricular tachycardia (SVT) was rendered.

In September 1991, the veteran filed an original claim of 
entitlement to service connection for various injury 
residuals.  He did not mention kidney or cardiovascular 
problems.  In a February 1992 VA rating decision, service 
connection was granted for right femur fracture, right knee 
instability and chronic low back strain.

Treatment records from the Columbia VAMC reveal that the 
veteran was hospitalized on several occasions between August 
and November 1991 for treatment of Wegener's granulomatosis 
with resulting renal insufficiency, hypertension (which was 
characterized as secondary to renal involvement of Wegener's 
granulomatosis), SVT, paroxysmal atrial tachycardia (PAT), 
and anemia.  VA treatment records from November 1991 until 
February 1999 reflect ongoing treatment for Wegener's 
granulomatosis, renal insufficiency, hypertension, and 
episodes of SVT.

Treatment records from St. John's Hospital from April 1998 to 
February 1999 reflect that the veteran made several emergency 
room visits for treatment of SVT, which was characterized as 
secondary to Wolff-Parkinson-White syndrome.  These records 
also reflect ongoing treatment of Wegener's granulomatosis 
and accompanying renal failure as well as treatment for 
hypertension, anemia, and pancreatitis.  

The appellant also submitted a statement from N.K., the 
veteran's sister, who contended that since service, the 
veteran regularly complained of kidney pain and high blood 
pressure.  In a separate statement, J.B. reported driving the 
veteran to the hospital on several occasions between February 
1971 and August 1974.  He did not report what condition the 
veteran was treated for on these visits, but did mention that 
he was in a full body cast [the veteran fractured his left 
femur prior to separation from active duty].

The veteran died in February 1999 at the age of 49.  The 
death certificate lists the immediate cause of death as 
chronic renal failure of one week's duration, which was due 
to Wegener's granulomatosis of seven years duration.  No 
autopsy was performed.  

At the time of his death, the veteran was service connected 
for impairment of the left femur, rated as 30 percent 
disabling; residuals of a right femur fracture with 
shortening of the right leg, rated as 20 percent disabling; 
instability and loss of range of motion of the right knee, 
rated as 10 percent disabling; chronic low back pain with 
slight loss of motion, rated as 10 percent disabling; 
impairment of the right hip, rated as 10 percent disabling; 
and subcapsular cataracts, rated as noncompensably disabling.  
The veteran was also in receipt of a total disability rating 
based upon individual unemployability (TDIU), effective 
December 11, 1995.

Following the Board's September 2003 remand, a VA physician 
reviewed the claims file in December 2004.  The reviewer 
noted that the veteran was not diagnosed with Wegener's 
granulomatosis until August 1991 and that the service medical 
records contain no evidence of this disease or hypertension.  
The reviewer concluded that "it is in my opinion highly 
unlikely that Wegener's granulomatosis has been present for 
the 22-year period since active duty . . . [p]rior treatment 
of sinusitis with antibiotics . . . was not in itself  . . . 
an indication that [the veteran] had Wegener's 
granulomatosis."  The reviewer further concluded that the 
veteran's SVT "was not the result of nor was it caused by 
Wegener's granulomatosis" and instead represented a totally 
separate diagnosis.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including hypertension and 
cardiovascular-renal disease, when manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2004).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312 
(2004).

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

As noted above, the appellant has advanced several theories 
in support of her claim for service connection for the cause 
of the veteran's death.  In essence, she appears to be 
claiming that the veteran's death could be related to 
military service because he had heart problems, including 
Wolff-Parkinson-White syndrome and hypertension, that were 
either incurred in or aggravated by service, and resulted in 
an ongoing disease process that caused death.  She 
alternatively contends that the veteran's fatal Wegener's 
granulomatosis was either incurred in or aggravated by 
service.

As noted above, in order to establish service connection for 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The first element has obviously been satisfied.  With respect 
to the second element, the medical and other evidence of 
records does not indicate that a cardiovascular or kidney 
disease of any kind was manifested during active service, at 
the time of service separation, or within any applicable 
presumptive period.  Service medical records are completely 
negative for treatment or diagnosis of Wegener's 
granulomatosis, Wolff-Parkinson-White syndrome, or 
hypertension.  These records also fail to reflect treatment 
for tachycardia and do not reveal kidney dysfunction or 
treatment for high blood pressure.  

Although the appellant argues that the veteran's separation 
blood pressure of 142/84 was indicative of hypertension 
(especially when compared to his induction blood pressure of 
138/68), the Court has held that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  In any event, 
"hypertension" under the regulations means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  A review of the medical 
records indicates that at no time during service or within 
the initial post-service year did the veteran have a single 
blood pressure reading within these parameters.  Indeed, the 
veteran was initially diagnosed with hypertension in August 
1991, nearly two decades after service.

The appellant's argument that the veteran's Wolff-Parkinson-
White syndrome (with resulting SVT) was either incurred in or 
aggravated by service is similarly flawed.  As noted above, 
service medical records are negative for diagnosis of this 
condition or of a single complaint of tachycardia.  The 
earliest report of tachycardia came in May 1977, at which 
time the veteran reported suffering from heart palpitations 
in November 1975, well more than a year after separation from 
service.  An actual diagnosis of Wolff-Parkinson-White 
syndrome was not rendered until 1998, over a quarter century 
after service.

Moreover, the veteran's Wegener's granulomatosis was not 
diagnosed until August 1991, nearly 20 years after separation 
from active duty.  No complaint or treatment for kidney 
dysfunction or renal failure prior to this date is of record. 

The Board has also considered the statements of the appellant 
and N.K. to the effect that the veteran had hypertension and 
kidney problems since his separation from service.  These 
statements suffer from two deficiencies: they are neither 
competent or credible.  

It is well established that laypersons, such as the appellant 
and N.K., are not qualified to render medical opinions 
regarding matters such as the diagnosis and etiology of 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Their statements as to the purported existence of such 
disabilities are not competent and are entitled to no weight 
of probative value.  

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The objective medical 
record is silent as to the existence of either of these 
conditions for many years following active duty.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
claimant].  Although the Board has taken the appellant's 
contentions into consideration, it finds them to be self-
service and unsupported by a scintilla of objective evidence.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  The Board 
thus finds the objective medical evidence, which shows the 
onset of these disabilities many years after service, to be 
credible and probative and discounts the statements of the 
appellant and N.K.

Accordingly, the statements of the appellant and N.K. to the 
effect that the veteran's hypertension and renal problems 
began in service or shortly thereafter are of no probative 
value.

In short, the evidence of record does not reveal that a 
cardiovascular or kidney disease of any kind (including 
hypertension, Wolff-Parkinson-White syndrome, and Wegener's 
granulomatosis) was manifested during active service, at the 
time of service separation, or within any applicable 
presumptive period.  Each of these conditions began many 
years after separation from active duty.  As such, Hickson 
element (2), in-service injury or disease, has not been met 
and the appellant's claim fails on that basis.

For the sake of completeness, the Board will address the 
final Hickson element, medical nexus.  The only medical 
opinion of record regarding a possible causal relationship 
between the veteran's death and military service is that of 
the December 2004 VA reviewer.  The VA reviewer concluded 
that given the long time period between the veteran's 
separation from service in July 1972 and the initial 
diagnosis of Wegener's granulomatosis in August 1991, it was 
unlikely that such was related to the veteran's time in 
service.  The reviewer also concluded that the veteran's SVT 
was unrelated to his Wegener's granulomatosis and most likely 
represented a totally separate disease entity.  No contrary 
medical opinion is of record.  In any event, given the lack 
of diagnosis or treatment for either a cardiovascular or 
renal disease in service, such a nexus would be a manifest 
impossibility.

The only other evidence serving to relate the veteran's death 
to his time in service emanates from the appellant.  However, 
as noted above, as a layperson without medical training, the 
appellant is not qualified to render medical opinions 
regarding matters such as the cause of the veteran's death.  
See Cromley and Espiritu, supra.  Her opinion in this regard 
is therefore of no probative value.  Hickson element (3) has 
therefore not been met and the appellant's claim fails on 
this additional basis.

The Board observes in passing that the veteran was in receipt 
of TDIU due to various musculoskeletal disabilities, plus 
cataracts (on a secondary basis die to steroid use).  The 
appellant has not contended that these disabilities 
contributed to the veteran's death, and the medical evidence 
does not so suggest.  The provisions of 38 C.F.R. § 3.312(d) 
refer to service-connected diseases or injuries "affecting 
vital organs", "as distinguished from musculoskeletal or 
skeletal functions".  There is no evidence that the 
veteran's service-connected disabilities affected his vital 
organs, and so 38 C.F.R. § 3.312(d) is not applicable..   

In summary, a preponderance of the evidence of record is 
against a finding that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  The medical 
evidence demonstrates that the veteran's fatal Wegener's 
granulomatosis was not clinically demonstrated during service 
or within any applicable presumptive period following 
service.  Additionally, the medical evidence of record, 
particular the opinion of the December 2004 VA reviewer, 
indicates that the veteran's fatal kidney disease was 
unrelated to his time in service.  Accordingly, for the 
reasons and bases expressed above, the Board concludes that a 
preponderance of the evidence is against the appellant's 
claim.  The benefit sought on appeal is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability. 38 U.S.C.A. § 1318 (West 2002).  

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
[NOVA I].  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitle to receive" language 
of 38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.  

Thus, under current VA regulations the term "entitled to 
receive" means that at the time of his or her death a 
veteran had service-connected disability rated as totally 
disabling but was not receiving compensation because of one 
of the stated reasons shown in the regulation.  
See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

Analysis

As discussed above, in order for DIC benefits to be awarded 
to the appellant under the provisions of 38 U.S.C.A. § 1318, 
it must be established that the veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  
The veteran was not a former prisoner of war and was not 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty, which was in 1972, so those parts of § 1318 are clearly 
not applicable.

According to 38 C.F.R. § 3.22 (2004), the veteran must have 
been receiving, or entitled to receive, compensation benefits 
at the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d 
at 1365.  

At the time of his death, the veteran was service connected 
for impairment of the left femur, rated as 30 percent 
disabling; residuals of a right femur fracture with 
shortening of the right leg, rated as 20 percent disabling; 
instability and loss of range of motion of the right knee, 
rated as 10 percent disabling; chronic low back pain with 
slight loss of motion, rated as 10 percent disabling; 
impairment of the right hip, rated as 10 percent disabling; 
and subcapsular cataracts, rated as noncompensably disabling.  
The veteran was also in receipt of a total disability rating 
based upon individual unemployability (TDIU), effective 
December 11, 1995.  Hence, the veteran's total disability 
rating was in effect for less than four years immediately 
prior to his death, well short of the 10 year period required 
under 38 U.S.C.A. § 1318(b).  Therefore, the appellant is not 
eligible for DIC benefits under § 1318(b) on the grounds that 
the veteran had not actually been in receipt of, or actually 
established entitlement to, a total rating for 10 years prior 
to his death.  38 C.F.R. § 3.22 (2004).

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (the other subsections of the regulation involve other 
circumstances inapplicable here such as the withholding or 
waiver of payment) "entitled to receive" means that, at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of disability evaluation or effective date.  
See 38 C.F.R. § 3.22(b)(3) (2004).  

In this case, there is no specific contention that any of the 
RO's rating decisions, including a May 1996 rating decision 
that granted TDIU effective December 11, 1995, were clearly 
and unmistakably erroneous.  

In short, the veteran was not rated by VA as totally disabled 
for a continuous period of at least 10 years immediately 
preceding his death, or for five years following discharge 
from service.  See 38 U.S.C.A. § 1318(b).  Thus, there is no 
legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  
See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) [in a case where the law and not 
the evidence is dispositive, a claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law].  


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310 is 
denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


